Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 2/22/2021 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20160307896).

Regarding claim 1. (currently amended) Lin discloses A semiconductor device 100c, comprising: 
a substrate 102; 

a first high-k layer 128b [0020], a first capping layer 130b/132b ([0023]/[0024]: 130 is capping layer and 132 is capping oxide layer. Thus, 130/132 are being a capping layer) and a first work function layer 134b sequentially disposed on the substrate (Fig 3), wherein a material of the first work function layer comprises Ta [0045]; and 
a second transistor 124a disposed on the substrate, and comprising a second gate structure (Fig 3: area 136a), the second gate structure comprising 
a second high-k layer 128a [0020], a second capping layer 130a/132a ([0023]/[0024]: 130 is capping layer and 132 is capping oxide layer. Thus, 130/132 are being a capping layer) and a second work function layer 134a sequentially disposed on the substrate (Fig 3), the second work function layer being in direct contact with the second capping layer (Fig 3: 134a in direct contact of 132a which is part of the second capping layer), 
wherein the first capping layer and the second capping layer are formed of the same layer (Fig 3), and a material of the second work function layer is different from the material of the first work function layer [0045]/[0056].

Regarding claim 2. (original) Lin discloses The semiconductor device of claim 1, wherein the material of the first work function layer comprises TaN, HfN, WN, or a combination thereof ([0045]: TaCN).



Regarding claim 5. (currently amended) Lin discloses The semiconductor device of claim 1, wherein the material of the second work function layer comprises aluminum [0045].

Regarding claim 6. (original) Lin discloses The semiconductor device of claim 5, wherein the material of the second work function layer comprises TiAl, TiAlC, TaAl, TaAIC, or a combination thereof [0045].

Regarding claim 7. (original) Lin discloses The semiconductor device of claim 1, wherein the first transistor further comprises an overlying work function layer 136b disposed on the first work function layer (Fig 3) and a material of the overlying work function layer is the same as the material of the second work function layer [0030]/[0045].

Claims 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20160020118).

Regarding claim 14. (currently amended) Kim discloses A semiconductor device, comprising: 

a first gate structure (Fig 7: area 51a) disposed on the substrate and comprising 
a first high-k layer 35a [0071], a first capping layer 37a, a first work function layer 39a and an overlying work function layer 45a sequentially disposed on the substrate (Fig 7), wherein the first work function layer is in direct contact with the first capping layer (Fig 7), and a material of the first work function layer comprises Ta [0081]; and 
a second gate structure (Fig 7: area 50a) disposed on the substrate and comprising 
a second high-k layer 34a, a second capping layer 42a and a second work function layer 44a sequentially disposed on the substrate (Fig 7), the second capping layer being in direct contact with the second high-k layer (Fig 7), wherein the second work function layer is in direct contact with the second capping layer (Fig 7) and is formed of the same layer as the overlying work function layer (Fig 7, [0088]).

Regarding claim 19. (original) Park discloses The semiconductor device of claim 14, wherein the material of the first capping layer 37a and the second capping layer 42a comprises Ti-Si-N, TiN, TiAlN, or a combination thereof [0074]/[0086].

Regarding claim 20. (original) Park discloses The semiconductor device of claim 14, wherein a material of the second work function layer 44a comprises TiAl, TiAIC, TaAl, TaAIC, or a combination thereof [0089].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lin (US 20160307896).

Regarding claim 3. (original) Lin discloses The semiconductor device of claim 1 but Lin does not explicitly disclose wherein the material of the first work function layer has a higher etching rate for a halogen based etchant than a material of the second capping layer.
However, Lin discloses the first work function layer is made of TaN based material whereas the second capping layer is made of TiN based material [0024]/[0045]. 
Thus, the ordinary artisan would have recognized that it would have been obvious that the Lin’s first work function layer essentially has a higher etching rate for a halogen based etchant than the second capping layer for the purpose of making easy fabrication thereby enhancing manufacturability.

Regarding claim 9. (currently amended) Lin discloses A semiconductor device, comprising: 
a substrate 102; and 

a first high-k layer 128b [0020], a first capping layer 130b/132b ([0023]/[0024]: 130 is capping layer and 132 is capping oxide layer. Thus, 130/132 are being capping layer) and a first work function layer 134b sequentially disposed on the substrate (Fig 3), the first capping layer being in direct contact with the first high-k layer (Fig 3: 130b of the first capping layer in direct contact of 128b); and 
a second transistor 124a disposed on the substrate, and comprising a second gate structure (Fig 3: area 136a), wherein the second gate structure comprises 
a second high-k layer 128a [0020], a second capping layer 130a/132a ([0023]/[0024]: 130 is capping layer and 132 is capping oxide layer. Thus, 130/132 are being capping layer) and a second work function layer sequentially disposed on the substrate (Fig 3), the second capping layer being in direct contact with the second high-k layer (Fig 3: 130a of the second capping layer in direct contact of 128a), 
a material of the first work function layer is different from a material of the second work function layer [0045]/[0056].
But Lin does not explicitly disclose a material of the second high-k layer presents an etching rate for a halogen based etchant between the material of the first work function layer and a material of the second capping layer.
However, Lin’s second high-k layer is made of hafnium oxide based material [0020] whereas first work function layer and the second capping layer include metal nitride based material including Ta or Ti metals [0024]/[0029]. 


Regarding claim 11. (original) Lin discloses The semiconductor device of claim 9, wherein a work function of the first work function layer is greater than a work function of the second work function layer ([0045]: because 134b is N-type and 134a is P-type).

Regarding claim 12. (currently amended) Lin discloses The semiconductor device of claim 9, wherein a material of the first capping layer and the material of the second capping layer comprise Ti-Si-N, TiN, TiAIN, or a combination thereof [0024].

Regarding claim 13. (currently amended) Lin discloses The semiconductor device of claim 9, wherein the material of the second work function layer comprises TiAl, TiAlC, TaAl, TaAlC, or a combination thereof [0045].

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lin (US 20160307896) in view of Kim (US 20130299914).

Regarding claim 8. (original) Lin discloses The semiconductor device of claim 1 except further comprising: 

wherein the third gate structure comprises a third high-k layer, a third capping layer, and 
a third work function layer sequentially disposed on the substrate, a material of the third work function layer is the same as the material of the first work function layer, and a thickness of the third work function layer is different from a thickness of the first work function layer.
However, Kim discloses a third transistor (Fig 22: in the ‘LOGIC’ area) disposed on the substrate 100, and comprising a third gate structure (Fig 22: the structure above 102), 
wherein the third gate structure comprises a third high-k layer 132 [0047], a third capping layer 170 ([0079]: TiN), and a third work function layer 162 [0049] sequentially disposed on the substrate (Fig 22), 
a material of the third work function layer ([0049]: TaN) is the same as the material of the first work function layer, and 
a thickness of the third work function layer is different from (Fig 22) a thickness of the first work function layer (162 in in the ‘MEMORY CELL’).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lin’s device structure to have the Kim’s structure for the purpose of making enhanced highly integrated circuits device operating at high speed.



Regarding claim 10. (original) Lin discloses The semiconductor device of claim 9 except wherein the halogen based etchant comprises WCl5.
However, Wu discloses the halogen based etchant comprises WCl5 [0031].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Wu’s etchant within Lin’s method of the device structure for the purpose of providing enhanced etch selective between layers. Thereby increasing manufacturability. 

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Park (US 20160020118).

Regarding claim 15. (original) Park discloses The semiconductor device of claim 14. But park does not explicitly disclose wherein a work function of the first work function layer is greater than a work function of the second work function layer.
However, Park discloses the first work function layer is made of TaN [0081] among the disclosed materials whereas the second work function layer is made of TiAl [0086] among the disclosed materials. In light of such teaching, a work function of the first work function layer is essentially greater than a work function of the second work function layer.



Regarding claim 16. (original) Park discloses The semiconductor device of claim 14 except wherein a material of the first work function layer 39a has a higher etching rate for a halogen based etchant than a material of the second capping layer 42a.
However, Park discloses a material of the first work function layer 39a is TaN [0081] and a material of the second capping layer is TiN [0086]. Then, it is well known that TaN has a higher etching rate for a halogen based etchant than TiN. For example, Wu discloses highly selective etching of TaN from the TiN film without substantially affecting the TiN film by using WCl5 etchant (col 1, lines 62-65).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Wu’s etchant within Park’s structure for the purpose of providing enhanced etching selectivity of TaN over TiN material layer. Thereby increasing manufacturability.

Regarding claim 17. (original) Park in view of Wu discloses The semiconductor device of claim 16, Wu disclose wherein the halogen based etchant comprises Cl-based etchant (col 1, line 62) or F-based etchant.

Regarding claim 18. (original) Park in view of Wu discloses The semiconductor device of claim 16, Wu disclose wherein the halogen based etchant comprises WCl5 (col 1, line 62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826